Title: To George Washington from James Hill, 19 June 1773
From: Hill, James
To: Washington, George

 

Sir
19 June 1773.

Not havg five Minutes to write by the Post your first Letter got Mislaid in the Office so as I never got it till the 16th June & by not havg yr Instructions how the Tobo was to be Shipd I have put it all on board of Peterson & after recg Yr Letter went up in order to stop the Quantity you orderd but was two Late so there is none but the Easten shore Tobo which is Expected Every hour to Peterson all our People at Mill Quarter are now down with the Measles & Expect all ours to have it every hour havg no time Prevents my writeing to you more fully you never Mentiond any thing abt the Tobo in the letter by Colo. Lewis the Post Obliges me to conclude Yr Most Obt Servt

Jas Hill

